Luke, J.
An agreement Between counsel that two eases be submitted at the same time to one jury did not amount to a consolidation of the eases, and did not authorize the losing party, who was a party to both cases, to file one bill of exceptions, attempting to bring both of the eases to this court for decision here, there being a separate judgment in each case. This court has no jurisdiction to entertain such a bill of exceptions, and therefore the writ of error must be dismissed. This court being without jurisdiction, the bill of exceptions can not be amended by striking one of the cases. Dickey v. State, 101 Ga. 572 (28 S. E. 980); Erwin v. Ennis, 104 Ga. 861 (31 S. E. 444) ; Hicks v. Walker, 105 Ga. 480 (30 S. E. 383); Walker v. Conn, 112 Ga. 314 (37 S. E. 403) ; Wells v. Coker Banking Co., 113 Ga. 857 (39 S. E. 298) ; Purvis v. Ferst, 114 Ga. 689 (40 S. E. 723) ; Brown v. L. & N. R. Co., 117 Ga. 222 (43 S. E. 498) ; Center v. Fickett Paper Co., 117 Ga. 222 (43 S. E. 498) ; Harris v. Gano, 117 Ga. 950 (44 S. E. 8) ; Cole v. Stanley, 118 Ga. 259 (45 S. E. 282); Valdosta Guano Co. v. Hart, 119 Ga. 909 (47 S. E. 212).

Writ of error dismissed.


Wade, C. J., and George, J., concur.